Order entered October 20, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00992-CV

                     FRISCO SQUARE DEVELOPERS, LLC, Appellant

                                                 V.

                           KPITCH ENTERPRISES, LLC, Appellee

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-01983-2016

                                             ORDER
       Before the Court is appellee’s October 17, 2016 motion for extension of time to file

appellee’s brief and appellant’s October 18, 2016 response to appellee’s motion. The Court

GRANTS appellee’s request. We ORDER appellee to file the brief within TWENTY DAYS

from the date of this order.

       The Court is directed to set this case at issue.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE